     Case 3:20-cv-02392-JLS-LL Document 18 Filed 03/01/21 PageID.119 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TAMANTHA ARLATA,                                    Case No.: 20cv2392-JLS-LL
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION FOR CONTINUANCE OF
                                                         SETTLEMENT CONFERENCE
14   TARGET CORPORATION,
15                                   Defendant.          [ECF No. 17]
16
17
           Currently before the Court is the Parties’ “Joint Motion for Continuance of
18
     Settlement Conference.” ECF No. 17. On January 28, 2021, the Court set a follow-up
19
     Settlement Conference in this case for March 9, 2021 at 10:00 a.m. ECF No. 11 at 2. On
20
     February 3, 2021, per the Parties’ request, the Court reset the Settlement Conference for
21
     March 9, 2021 at 1:30 p.m. ECF No. 14 .
22
           In their Joint Motion, the Parties now request that the Court continue the Settlement
23
     Conference for a second time to a Wednesday in late April or early May. ECF No. 17 at 2.
24
     In support, the Parties state that Plaintiff only recently provided Defendant with a
25
     settlement demand package on February 21, 2021, following in turn, Plaintiff’s only recent
26
     receipt of medical records from the Naval Hospital supporting this demand. Id. Defendant
27
     states it requires “additional time to evaluate and consider the evidence in support of the
28
                                                     1
                                                                             20cv2392-JLS-LL
     Case 3:20-cv-02392-JLS-LL Document 18 Filed 03/01/21 PageID.120 Page 2 of 2



1    demand so as to be in a better position to meaningfully participate in a formal settlement
2    conference.” Id. The Parties jointly confirm that notwithstanding the request, both Parties
3    are working diligently to complete discovery in adherence to the Court’s January 28, 2021
4    Scheduling Order. Id. at 3.
5          For good cause shown, and after reviewing both Parties’ Confidential Supplemental
6    Statements, the Court RESETS the follow-up Settlement Conference from March 9, 2021
7    at 1:30 p.m. to April 28, 2021 at 10:00 a.m. The Parties are further directed to lodge a
8    second supplement to their Confidential Statements by April 21, 2021. The supplement
9    should include: (1) any further settlement discussions that the parties have had; and (2)
10   changes to the parties’ settlement positions (if any). The statements should not be more
11   than three pages in length.
12         All other requirements pertaining to the Settlement Conference remain as set. See
13   ECF No. 11 at 2.
14         IT IS SO ORDERED.
15   Dated: March 1, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                             20cv2392-JLS-LL
